PER CURIAM:
Donna M. Conner appeals the district court’s order dismissing her copyright infringement action for lack of jurisdiction. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny Conner’s motion for appointment of counsel and affirm on the reasoning of the district court. See Conner v. Lions Gate Entm’t (E.D.Va., July 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED